712 N.W.2d 758 (2006)
In re Petition for DISCIPLINARY ACTION AGAINST Steven Wayne VAN LIEW, a Minnesota Attorney, Registration No. 280793.
No. A05-1772.
Supreme Court of Minnesota.
March 31, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Steven Wayne Van Liew committed professional misconduct warranting public discipline, namely, making false statements to a tribunal and failure to file opposition to a motion on behalf of a client, in violation of Minn. R. Prof. Conduct 3.3(a)(1), 4.1, and 8.4(c), and (d).
Respondent has agreed not to contest the referee's findings and conclusions, waives his right to a hearing before this court under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which the Director recommends, and respondent agrees not to oppose, that the appropriate discipline is a 90-day suspension, subject to the following conditions:
(a) Respondent must successfully complete the professional responsibility examination within one year from the date of this order.
(b) Respondent shall be current in continuing legal education requirements.
(c) Respondent shall pay $900 in costs and $90 in disbursements under Rule 24, RLPR.
(d) Respondent shall comply with Rule 26, RLPR, requiring notice of his suspension from active practice to clients, opposing counsel, and tribunals.
(e) Respondent may apply for reinstatement by affidavit under Rule 18(f), RLPR.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Steven Wayne Van Liew is suspended from the practice of law for 90 days, effective immediately, subject to the conditions set forth above.
BY THE COURT:
/s/Helen M. Meyer Associate Justice